In the

United States Court of Appeals
               For the Seventh Circuit

No. 12-1511

C ARRIS JAMES,
                                                  Plaintiff-Appellant,
                                  v.

H YATT R EGENCY C HICAGO,
                                                 Defendant-Appellee.


             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
             No. 1:09-cv-07873—Milton I. Shadur, Judge.


    A RGUED O CTOBER 22, 2012—D ECIDED F EBRUARY 13, 2013




 Before B AUER and R OVNER, Circuit Judges, and R ANDA,
District Judge.
  B AUER, Circuit Judge. James has been an employee
of Hyatt Regency Chicago (“Hyatt”) since 1985. In
April 2007, James took a leave of absence due to an eye




  The Honorable Rudolph T. Randa, District Judge of the
United States District Court for the Eastern District of Wiscon-
sin, sitting by designation.
2                                            No. 12-1511

injury that occurred outside of work. James filed suit in
2009 claiming that Hyatt violated his rights under the
Family Medical Leave Act (“FMLA”), 29 U.S.C. § 2601
et seq., as well as the Americans with Disabilities Act
(“ADA”), 42 U.S.C. § 12101 et seq. During discovery, the
district court denied James’ motions to compel and
awarded Hyatt a portion of attorney’s fees it expended
responding to Plaintiff’s motions pursuant to Federal
Rule of Civil Procedure 37(a)(5)(B), and subsequently
granted Hyatt’s motion for summary judgment on all
of James’ claims. For the following reasons, we affirm.


                  I. BACKGROUND
  James has been continuously employed as a banquet
steward at Hyatt, a hotel in downtown Chicago, since
1985. When James applied to Hyatt, he noted on his
application that he had a vision problem that is cor-
rectable with eyeglasses and magnifying glasses. Hyatt
was aware that James was nearsighted and accom-
modated him by increasing the print size of his work
assignments and schedules.
  As a banquet steward, James is responsible for main-
taining the cleanliness of Hyatt’s banquet and other
food-service areas, as well as transporting food items
and equipment. Specifically, according to the testi-
mony of his supervisors as well as Hyatt’s written job
description, James’ position required him to lift pots
and pans and transport garbage cans around Hyatt’s
banquet and food-service area.
No. 12-1511                                             3

  In March 2007, James was involved in an altercation
outside of work and was punched in the eye. James
developed a retinal detachment in his left eye in the
weeks following the altercation. In April 2007, James
underwent corrective surgery and had to miss work in
order to recuperate.
  Hyatt’s Human Resources Department learned that
James’ absence was attributable to a medical issue,
and provided him with information regarding FMLA
leave. As required under the FMLA, Hyatt’s policies
provide for twelve weeks of job-protected leave
for eligible employees. On April 24, 2007, James
provided Hyatt’s Human Resources Coordinator with a
note from his doctor, Dr. Scott, stating that James
could return to “light duty” on May 10, 2007. The note
did not list any specific restrictions, nor did it say how
long James must remain on light duty. The next day
James requested FMLA leave; the request was
granted and Hyatt applied FMLA retroactively to cover
James’ absence prior to his submission of the certifica-
tion form.
  On May 9, 2007, James provided Hyatt with an authori-
zation for the release of his health information “for the
purposes of authorizing a medical leave.” James provided
Hyatt, and its short-term disability provider, with a
substantial amount of disability benefit paperwork
that represented that he was unable to work in any ca-
pacity. James subsequently received disability benefits
based upon those representations.
  On May 11, 2007, James submitted an FMLA certification
form to Hyatt which stated that James required con-
4                                            No. 12-1511

tinued FMLA leave because he was unable to work in
any capacity. Dr. Scott noted on the form that James’
condition was probably longstanding and most likely
occurred before his initial visit with the doctor. The
form further stated that this condition could possibly
incapacitate James permanently.
  James’ twelve week FMLA leave ended July 13, 2007.
The collective bargaining agreement between his union
and Hyatt, however, entitled James to remain on job-
protected leave for up to one year from his original ab-
sence. On August 2, 2007, James submitted to Hyatt a
release from Dr. Scott that stated that James was allowed
to return to work on August 5, 2007, with the restric-
tion of being “visually impaired.” James testified that
Hyatt’s Human Resources Coordinator told him that
he could not return to work with restrictions. James
did not return to work on August 5, and then continued
to submit paperwork from Dr. Scott representing that
James was incapable of working in any capacity. Forms
provided by Dr. Scott stated he was “not sure” when
James could return to work (May 11, 2007 and June 14,
2007 forms), that James would be unable to work until
August 20, 2007 (June 1, 2007 form), and that James
would be disabled until August 5, 2007 (August 2, 2007
form). Based upon James’ request, and Dr. Scott’s rep-
resentations of James’ condition, Hyatt completed all
necessary disability paperwork.
  On September 25, 2007, James faxed Hyatt a note
from Dr. Matchinski, a different doctor, indicating that
James could return to work with the restrictions of “no
No. 12-1511                                             5

heavy lifting or excessive bending.” Dr. Matchinski’s
note made no reference to any “visual impairment.”
Hyatt then attempted to contact James in September,
and again in December, to seek additional information
as to the specifics behind his restrictions and the con-
flicting paperwork he was submitting. However,
months went by and James offered Hyatt no further
clarification of his condition. On January 15, 2008, James
Parsons, Hyatt’s Workers’ Compensation and Safety
Manager, sent a letter directly to Dr. Scott requesting
clarification of James’ medical condition. Parsons en-
closed with the letter a return-to-work certification
form as well as a job analysis for James’ position. On
January 28, 2008, Dr. Scott responded stating that James
could return to work but could not complete any task
that required vision better than 20/200. After receiving
Dr. Scott’s letter, Hyatt scheduled a meeting with James
to discuss his return. During that meeting James re-
quested, and was granted, two weeks of paid vacation.
  On February 17, 2008, James returned to work in the
same position, shift, and seniority level as before his
leave of absence. James testified that he felt he was
treated fairly during the FMLA application process and
that no one at Hyatt has said anything negative to
him regarding his leave, eye surgery, or visual impair-
ment. Nonetheless, James filed suit in 2009, alleging
claims of retaliation and interference with his rights
under the FMLA and discrimination and retaliation
under the ADA. Ultimately, the district court found
that James failed to present a genuine issue of material
fact as to any of his claims, and granted summary judg-
ment to Hyatt.
6                                             No. 12-1511

                   II. DISCUSSION
  James’ claim in this case is unique in that he does not
deny he asked for and was granted FMLA benefits by
Hyatt; rather he contends that he was left on FMLA
leave too long. In support of this claim, James argues
that Hyatt failed to promptly return him to work
after his submission of various “releases” from his physi-
cians. The district court granted summary judgment
in favor of Hyatt and dismissed James’ FMLA and ADA
claims. The district court also denied James’ motion to
compel further discovery, and subsequently imposed
Rule 37 sanctions. James now appeals the district court’s
decision to grant summary judgment, as well as the
district court’s denial of his motions to compel dis-
covery and the assessment of sanctions. We review each
of James’ arguments in turn.


    A. FMLA Interference Claim
  James first contends that the district court improperly
granted summary judgment on his FMLA interference
claim. We review a district court’s grant of summary
judgment de novo. Darst v. Interstate Brands Corp., 512
F.3d 903, 907 (7th Cir. 2008). Summary judgment is ap-
propriate when there is no genuine issue as to any
material fact and the moving party is entitled to judg-
ment as a matter of law. Fed. R. Civ. P. 56(c). We view
the record in the light most favorable to the non-moving
party and draw all reasonable inferences in that party’s
favor. Darst, 512 F.3d at 907.
No. 12-1511                                               7

  The FMLA makes it unlawful for any employer to
interfere with, restrain, or deny the exercise of or the
attempt to exercise rights under the FMLA. 29 U.S.C.
§ 2615(a)(1). An employee on FMLA leave has the right
to be restored to the same or an equivalent position
that the employee had before he took leave. 29 U.S.C.
§ 2612. However, if an employee cannot perform an
essential function of their original position because of
a physical or mental condition, the employee has no
right to restoration to a different position under FMLA.
29 U.S.C. § 825.216(c).
   In order to succeed in an FMLA interference claim,
James “must show that: (1) he was eligible for the
FMLA protections; (2) his employer was covered by
FMLA; (3) he was entitled to take leave under FMLA;
(4) he provided sufficient notice of [his] intent to take
leave; and (5) [his] employer denied [him] FMLA benefits
to which he was entitled.” Goelzer v. Sheboygan Cnty., Wis.,
604 F.3d 987, 993 (7th Cir. 2010). Hyatt does not
dispute that James was eligible and entitled to take
FMLA leave, and that James supplied notice of his
intent to take FMLA leave. So our focus turns to the
fifth element, whether a reasonable jury could find
that Hyatt denied James any FMLA benefit.
  As we have noted, this is a unique claim in that
James concedes he was granted the full twelve weeks of
FMLA leave; rather James contends he was wrongfully
prohibited from returning to work prior to the expira-
tion of his FMLA leave on July 13, 2007. Specifically,
James argues that Hyatt interfered with his FMLA en-
8                                                 No. 12-1511

titlement when it did not promptly reinstate him to
his position when he presented the April 24 doctor’s
note that released him to “light duty” starting on May 11,
2007.1 In support of his argument, James relies upon
Brumbalough v. Camelot, 427 F.3d 996 (6th Cir. 2005). In
Brumbalough, the plaintiff submitted a doctor’s note that
stated, in its entirety, “[Linda Brumbalough] may return
to work on 8/13/01[.] She should only work a 40-45 hour
work week and limit her out of town travel to 1 day per
week.” Id. at 1004. Her employer rejected this certifica-
tion as insufficient and requested that Brumbalough
submit additional documentation before she was al-
lowed to return to work. Id. The Sixth Circuit court
held “that once an employee submits a statement from
her health care provider which indicates that she may


1
  In total, James submitted five doctor’s notes to Hyatt, which
he characterizes as “physician releases.” Only three of those
doctor’s notes fall within the relevant time frame of James’
FMLA leave: the April 24 note, the May 11 note, and the July 10
note. We agree with the district court and reject James’ May 11
note and July 10 note as physician “releases.” On both of those
doctor’s notes the question is asked, “If medical leave is
required for the employee’s absence from work because of the
employee’s own condition (including absences due to
pregnancy or a chronic condition), is employee unable to
work of any kind?” [sic]. On both the May 11 and the July 10
release form, James’ physician checked the box marked “yes”
indicating that James was unable to return to work in any
capacity. Therefore, the only relevant physician’s release
that falls within the requisite time frame of James’ FMLA
leave is the April 24 note.
No. 12-1511                                             9

return to work, the employer’s duty to reinstate her has
been triggered under the FMLA.” Id. We agree with
the holding in this case, and further the FMLA
requires an employer to restore an employee to
the position held at the time FMLA leave began or
“an equivalent position with equivalent employment
benefits, pay, and other terms and conditions of employ-
ment.” 29 U.S.C. § 2614(a)(1). However, an employer
has no duty under the FMLA to return an employee to
his or her position, if that employee cannot perform an
essential function of the job. See 29 C.F.R. § 825.214(b).
  The crux of James’ argument on appeal is that Hyatt
violated the FMLA on April 24, 2007 when it did not
promptly reinstate him to his position after he sub-
mitted a doctor’s note releasing him to “light duty”
beginning on May 10, 2007. We disagree. First, the
April 24 note James submitted did not release him to
return to work in any capacity until May 10, 2007. We
do not see how Hyatt violated James’ FMLA benefits
by not returning him to work on April 24, when his
own physician release stated he could not return until
May 10, 2007. Second, the April 24 note only permitted
James to return to work on “light duty” beginning
May 10, 2007; the note did not specify when James’
“light duty” restriction would be lifted. The FMLA only
requires that an employer permit an employee to take
up to twelve weeks of unpaid leave for illness and
return to his prior post or an equivalent position. Id.
Employers are under no obligation to restore an
employee to his or her position if the employee is
unable to perform the essential functions of the job. As
10                                             No. 12-1511

noted by the district court, we have held that, “[t]here is
no such thing as ‘FMLA light duty’ ” Hendricks v. Compass
Group, USA, Inc., 496 F.3d 803, 805 (7th Cir. 2007). See
29 C.F.R. §§ 825.220(d) and 825.702(d) (providing that
an employee may take “light duty” under workers’ com-
pensation or may continue with unpaid FMLA leave).
Third, James then represented to Hyatt, through disa-
bility paperwork and additional doctor certifications,
that he was completely unable to work in any capacity
and required disability benefits. We agree with the
district court that even when the evidence in this case
is viewed in the light most favorable to James, Hyatt is
entitled to summary judgment because James has failed
to show that Hyatt interfered with his FMLA benefits.


 B. FMLA Retaliation Claim
  James next argues that the district court erred in
granting summary judgment on his FMLA retaliation
claim. Under the FMLA, employers are prohibited
from retaliating against an employee who exercises or
attempts to exercise FMLA rights. 29 U.S.C. § 2615(a)(2).
In other words, the employer cannot use an employee’s
use of FMLA leave as a negative factor in promotion,
termination, and other employment decisions. Breneisen
v. Motorola, Inc., 512 F.3d 972, 978 (7th Cir. 2008). “We
evaluate a claim of FMLA retaliation the same way
that we would evaluate a claim of retaliation under
other employment statutes.” Buie v. Quad/Graphics Inc., 366
F.3d 496, 503 (7th Cir. 2004). A plaintiff making a claim
for retaliation under the FMLA can proceed under the
No. 12-1511                                                  11

direct or indirect methods of proof. Id. James proceeds
under both the direct and indirect methods but his re-
taliation claim, which is really just a reformulation of
his FMLA interference claim, fails because James
produced no evidence of a materially adverse action.2
  Under both the direct and indirect methods, the
plaintiff must present evidence that a materially adverse
action was taken by their employer. See Daugherty v.
Wabash Center Inc., 577 F.3d 747, 751 (7th Cir. 2009);
Simpson v. Office of Chief Judge of Circuit Ct. of Will Cnty.,
559 F.3d 706, 718 (7th Cir. 2009). James contends that
Hyatt’s “refusal” to reinstate him after the submission
of his April 24 doctor’s note was a materially adverse
employment action. For an employer’s action to be
defined as “materially adverse” it must be “more disrup-
tive than a mere inconvenience or an alteration of job
responsibilities.” Nagle v. Vill. of Calumet Park, 554



2
  James concedes that he is unable to establish a prima facie
case of FMLA retaliation under the indirect method. James
blames this fact on the district court’s denial of his motion to
compel discovery. We find this to be a misstatement of the
record and will address the denial of James’ motion to
compel, and resulting sanctions, in turn. Next, James argues
that we lessened the McDonnell Douglas burden in Coleman v.
Donahue, 667 F.3d 835, 863 (7th Cir. 2012) and he therefore
does not have to establish a prima facie case under the
indirect method. This is a misstatement of the holding in
Coleman and we do not interpret the concurring opinion in
that case as lessening a plaintiff’s burden to establish a
prima facie case under McDonnell Douglas.
12                                             No. 12-1511

F.3d 1106, 1120 (7th Cir. 2009) (quoting Crady v. Liberty
Nat’l Bank & Trust Co., 993 F.2d 132, 136 (7th Cir. 1993)).
For example, a “materially adverse change might be
indicated by a termination of employment, a demotion
evidenced by a decrease in wage or salary, a less distin-
guished title, a material loss of benefits, significantly
diminished material responsibilities, or other indices
that might be unique to a particular situation.” Crady,
993 F.2d at 136 (citations omitted). Here, Hyatt’s “re-
fusal” to reinstate James after the submission of his
April 24 doctor’s note is not a materially adverse em-
ployment action. As we discussed above, Hyatt did not
violate the FMLA by not returning James to work on
April 24, when he submitted a doctor’s note releasing
him to return to work on “light duty” on May 10.
Further, James submitted the April 24 “light duty” note
one day prior to submitting, and Hyatt granting,
James’ FMLA leave request. Therefore, confusingly,
James argues that Hyatt granted his request for
FMLA leave, and then nearly simultaneously retaliated
against him for taking it.
  Actually the record in this case indicates that Hyatt
attempted on multiple occasions to return James to work.
Hyatt’s Human Resources Department reached out to
James in September 2007 and again in December 2007,
seeking clarification of the conflicting documents he was
submitting. James never responded to these requests.
Finally, in January 2008, Hyatt reached out directly
to James’ physician, Dr. Scott, to request clarification.
Thirteen days later, Dr. Scott responded by stating
that James could return to work but could not complete
any task that required vision better than 20/200. After
No. 12-1511                                              13

Hyatt received Dr. Scott’s letter, they scheduled a
meeting with James to discuss his return, and during
that meeting James requested, and was granted,
two weeks of paid vacation. James returned to work on
February 17, 2008 to the same position, shift, and
seniority level as before his leave of absence. Therefore,
James has failed to provide evidence sufficient to prove
his claim under either the direct or indirect method.


  C. ADA Failure to Accommodate Claim
  James also claims that Hyatt failed to accommodate
him as required under the ADA. To establish a prima
facie case for failure to accommodate, “a plaintiff must
show that: (1) he is a qualified individual with a
disability; (2) the employer was aware of his disability;
and (3) the employer failed to reasonably accommodate
the disability.” Kotwica v. Rose Packing Co., 637 F.3d 744,
747-48 (7th Cir. 2011). To survive a motion for sum-
mary judgment, a plaintiff must present the court with
evidence that, if believed by a trier of fact, would
establish all three elements of his claim. Id. Additionally,
“the standard rule is that a plaintiff must normally
request an accommodation before liability under the
ADA attaches,” Jovanovic v. Emerson Elec. Co., 201 F.3d
894, 899 (7th Cir. 2000). Even assuming that James’ vision
impairment amounts to a disability under the ADA,
James fails to put forth sufficient evidence to indicate
that Hyatt failed to accommodate him.
  James argues that by rejecting his requests to return
to work via his doctor’s “releases,” Hyatt violated the
ADA by failing to accommodate James’ vision problems,
14                                              No. 12-1511

with the same accommodations they have provided
him for the past twenty years of employment. It is well-
established under the ADA, that an employee be-
gins the accommodation “process” by informing his
employer of his disability; at that point, an employer’s
“liability is triggered for failure to provide accommoda-
tions.” Beck v. Univ. of Wis. Bd. of Regents, 75 F.3d 1130,
1134 (7th Cir. 1996). But based on the evidence before
us, Hyatt did not receive notification as to the true
state of James’ medical condition until Hyatt pro-
actively reached out to James’ physician in January 2008
for clarification. Prior to that point, James was simulta-
neously submitting conditional doctor releases, along
with paperwork indicating he was completely incapable
of working—all while failing to respond to Hyatt’s
requests for clarification as to the true nature of his con-
dition. James argues that the conflicting medical docu-
mentation he submitted creates a materially disputed
fact as to whether or not James could return to work.
We find that circular reasoning does not establish a prima
facie case showing Hyatt failed to accommodate him.
  In this case, James’ conditional releases from his
doctors restricted him from performing essential func-
tions of his position. For example, in the September 25
note, James’ doctor represented that he could return to
work under the restriction of “no heavy lifting or
excessive bending over”—two essential functions of his
position. Reassigning such tasks to another employee is
not considered a reasonable accommodation when reas-
signment of the task would equate, essentially, to reas-
signment of the job itself. Miller v. Ill. Dep’t of Transp.,
643 F.3d 190, 199 (7th Cir. 2011).
No. 12-1511                                               15

   The core of James’ accommodation argument is that
if he did not have a visual impairment, Hyatt would
not have prohibited him from returning to work for
ten months. The undisputed facts in this case do not
support that conclusion. Rather, as we have previously
discussed, the record indicates that James’ submis-
sions of medical documentation representing that he
was incapable of working kept him from returning to
work. Further, we believe a trier of fact could not find
that Hyatt suddenly decided not to extend James the
same accommodations for his visual impairment that
he was afforded during the prior twenty years of his
employment at Hyatt.


  D. ADA Disparate Treatment Claim
  On appeal, James presents an ADA disparate treatment
claim for the first time. James failed to articulate this
theory or support it with any facts in the district court,
and thus has waived the argument. See Local 15, Int’l Bhd.
of Elec. Workers v. Exelon Corp., 495 F.3d 779, 783 (7th
Cir. 2007) (“ ‘A party waives any argument that it
does not raise before the district court or, if raised in the
district court, it fails to develop on appeal.’ ”(quoting
Williams v. REP Corp., 302 F.3d 660, 666 (7th Cir. 2002))).


  E. Denial of James’ Motion to Compel and Rule 37
     Sanctions
  During the arduous discovery process in this case,
the parties had the benefit of eighteen months of
discovery where James was provided with several thou-
16                                             No. 12-1511

sand documents in response to his written discovery
requests, and deposed every one of Hyatt’s witnesses.
Then on June 22, 2010, James brought several motions to
compel further discovery responses and requests for
production. These motions were denied on June 24,
2010. The next day, James filed additional motions to
compel virtually the same discovery requests. The district
court again denied these motions and awarded Hyatt
attorney’s fees incurred in responding. Originally,
Hyatt sought payment of $5,112.50, the amount billed
for the associate and co-counsel to respond to and
attend the hearing on James’ motions to compel. The
district court considered the time spent and the fees
incurred by Hyatt and determined only the primary
associates fees were reasonable under the circum-
stances and reduced the fees awarded to $3,975.00. The
district court ordered James to pay Hyatt $3,975.00.
Several months passed and James failed to com-
ply with this order. Ultimately, the district court inter-
vened and ordered James’ attorney to reimburse
Hyatt directly, noting that it “could well have just
brought [Section] 1927 into play, place[d] the obligation
directly on [him], in which case [he] would have a
problem in recovering from [his] client.” James now
appeals both the denial of his motions to compel dis-
covery, as well as the resulting sanctions.
  First, we note that district courts have broad discretion
in discovery matters, and therefore this court reviews
the denial of motions to compel discovery for an abuse
of discretion. See Kalis v. Colgate–Palmolive Co., 231 F.3d
1049, 1056 (7th Cir. 2000). We shall not reverse the
No. 12-1511                                            17

district court’s ruling absent a clear showing that the
denial of discovery resulted in actual and substantial
prejudice to James. See Packman v. Chicago Tribune Co.,
267 F.3d 628, 646 (7th Cir. 2001).
   Despite James’ arguments to the contrary, we find
no evidence in the record to support his contention that
the district court abused its discretion in denying his
motions to compel. One of the many discovery re-
quests at issue sought to compel Hyatt to provide
James with all documents relating to all Hyatt em-
ployees (including their names, addresses, and tele-
phone numbers) who requested FMLA leave, ADA
leave, or any other type of medical leave from
August 2002 to the present date. At the time James
made this request that amounted to over 2,400 leaves
of absence, according to Hyatt. Further, James was not
prejudiced by the denial of this overly broad request,
especially in light of the fact that the parties had
engaged in extensive discovery. We agree with the
district court that James is not entitled an additional
fishing expedition, in hopes of finding a new way to
reshape the facts, because he failed to obtain the
answers he had hoped for during the previous eighteen
months of discovery.
  We therefore find no abuse of discretion in the district
court’s denial of James’ motion to compel discovery.
  We next address the issue of the assessed sanctions in
this case. “[W]e review all discovery sanctions for abuse
of discretion and will uphold a district court’s decision
so long as it could be considered reasonable.” Collins v.
18                                            No. 12-1511

Illinois, 554 F.3d 693, 696 (7th Cir. 2009). Under
Rule 37(a)(5)(B), if a motion to compel is denied, a court
“must after giving an opportunity to be heard, require
the movant, the attorney filing the motion, or both to
pay the party or deponent who opposed the motion its
reasonable expenses incurred in opposing the motion,
including attorney’s fees.” James argues that he was
denied a meaningful opportunity to be heard because
he did not know the district court would issue sanc-
tions against him on July 27, 2010, and therefore had
not prepared a response. Again, we disagree. The
record indicates that the district court thoughtfully at-
tempted to lead James’ attorney towards a more rea-
sonable and appropriate approach to the discovery
process, and he declined to follow on multiple occa-
sions. The district court found that rather than using
discovery as a tool to uncover facts and evidence
to support his case, James was using unreasonable dis-
covery requests as a weapon against Hyatt. The
district court in this matter fully discharged its ob-
ligation to craft reasonable sanctions. We find no
abuse of discretion and reject James’ appeal of the
district court’s sanctions.


                  III. CONCLUSION
  Accordingly, for the foregoing reasons, we affirm the
decision of the district court.



                          2-13-13